The information charges appellant with having opened and kept open his saloon in the city of Wichita Falls on a certain day in which an election was held in said city. The information correctly charged the offense under the first clause of article 178 of the Penal Code.
The saloon was opened at 9 o'clock at night of the day on which the election was held. Defendant sought to justify on the ground that an officer informed him "that it would be no violation to open the saloon within the corporate limits after the election had closed." This did not constitute a mistake of fact. The law expressly prohibits the opening of saloons "during any portion of the day on which an election is held." A day means twenty-four hours, and begins at midnight and continues till the succeeding midnight, within the purview of this statute.
Ignorance of the law can not be pleaded in justification of its violation.
The charge was correct, the special charges were properly refused, the evidence supports the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.